Case 3:16-cv-30008-NI\/|G Document 158-2 Filed 02/08/19 Page 1 of 2

UNITED STATES I)ISTRI(`.`T COURT
I)ISTRICT ()F MASSACHUSETTS

rick`k$<v'r'r`€'r`€?€?'€‘k>'<?'<?`<>'<i€f€?'<?`€

LEE HUTCHINS, SR. ii
l’laintifl` ii
a Civii NO. 16Cv-3l)008-NMG
v. ii
DANIEL MCKAY, ct. al. ii

AFFIDAV|T OF 'l`ANl SAPIRSTEIN

I, Tani Sapirstein, Esq., hereby state under pains and penalties ol"perjury that the

following is true to the best ol` my knowledge in t`orrnation and belief:

ll

L»J

l am a licensed attorney in the Cominonwealth of l\/lassachusetts and have
practiced law in the Greater Springlield area since 1982. l\/ly practice has been
focused on employment discrimination and other civil rights litigation

l have considerable experience in the above areas, especially in civil rights eases.
l arn well acquainted with the market rates l`or attorneys engaged in such litigation
in the Western Division o'l" the District o'l`l\/Iassaehusctts.

I arn acquainted with Attorneys David P. l-loose, Howard S. Sasson and Lul<e
Ryan and am aware ol"their reputation and experience in the area of civil rights
litigation

In my opinion Attorney l--loose"s experience and reputation entitle him to bill at a
rate ol"$400 per hour l`or his tiine.

ln my opinion Attorney l*loward Sasson’s experience and reputation entitle him to

bill at a rate of $3()0.00 for his tirne.

 

Case 3:16-ev-30008-NI\/|G Doeument 158-2 Filed 02/08/19 Page 2 of 2

6. lt is also my opinion that a l"air hourly rate l`or Attorney Luke Ryan is $350 per
hour based upon is reputation and experience

7. l base my opinions upon my knowledge of what other lawyers bill for hourly civil
litigation work in the Greater Springt`ield area, as well as on my personal
knowledge of the above-named attorneys’ reputation and experience

8. I was recently awarded an hourly rate of $425.00 in Hampden County Superior
Court in Duda v Baystate l\/ledical Praetices, lne.

Signed under pains and penalties ofperjury this ii day of February, 20l9

~>é?=.iu f Q_,'P,.~>L.Lm l-.__».¢,»~_.,
Tani Sapirstein, Esq_

 

K:\\-\'P(ilbackupltl 26 l-'|\l'.»\Nl\;s|`i'.dnvii nF'l`am Sapirsleln'?.doc\'

